                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

MALIK AL MUSTAFA EL-ALAMIN, :

                         Plaintiff                                 :
                                                                         CIVIL ACTION NO. 3:16-2424
          v.                                                       :          (JUDGE MANNION)

C. O. ANDERSON, et al.,                                            :

                         Defendants                                :


                                                            ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT Plaintiff’s motion to alter or amend judgment

(Doc. 26) is DENIED.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge


Dated: November 20, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-2424-01-ORDER.wpd
